DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on September 15, 2021.
Claims 1-16 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acceptance section”, “a determination section”, “a conversion section” and “a communication control section” of claim 1; and “a display control section” of claim 2; “a storage section” of claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of: “an acceptance section”, “a determination section”, “a conversion section” and “a communication control section” of claim 1; and “a display control section” of claim 2; “a storage section” of claim 15, are covered by the structure(s) from the original disclosure as following:
“an acceptance section” (see Fig. 1, input section 130 and para. 20), “a determination section” (see Fig. 1, determination section 171), “a conversion section” (see Fig. 1, conversion section 172)  and “a communication control section” (see Fig. 1, communication control section 173) of claim 1; 
“a display control section” (see Fig. 1, display control section 176) of claim 2; and
“a storage section” (see Fig. 1, user PC storage section 160) of claim 15.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai (U.S. Pub. No. 2016/0274843 A1).
With regard to claim 1, the claim is drawn to a non-transitory computer-readable storage medium storing a program executed by a computer of a transmission device that transmits a file to a server device with an information processing apparatus set as a transmission destination and that is provided with a printer driver operating therein (see Kumagai, i.e. in Fig. 1-2, disclose the information processing apparatus 20, among others, comprises the data transmission device 42; also the server 40 and in para. 33, discloses that “…the information processing apparatus 20 may be capable of communicating with the device 30 via an external network, or it may be capable of communicating with the server 40 via a local network”; further disclose the application unit 41 and in para. 35, discloses that “…the application unit 41 gives a print command to a corresponding printer driver installed in the operating system”; and in fig. 15 and in para. 121, discloses that “[0121] The CPU 201 is a processor that executes calculation operations, control operations, or the like, in accordance with programs. The CPU 201 performs various operations in cooperation with programs that are stored in the ROM 203, the storage device 204, or the like, by using a predetermined area of the RAM 202 as a working area”), the program causing the computer to execute: 
determining, when the file is selected, whether or not a file format of the file selected is a first file format (see Kumagai, i.e. in para. 54, discloses that “[0054] After the transmission destination device is selected, the transmission-destination determining unit 54 determines the file format that needs to be received by the transmission destination device. The transmission-destination determining unit 54 determines the file format that needs to be received by the transmission destination device on the basis of the information that defines the correspondence relationship between the device 30 and the file format, stored in the correspondence-information storage unit 53…”);
transmitting the file to the server device when it is determined that the file format of the file selected is the first file format (see Kumagai, i.e. in Fig. 3, disclose the converting unit group 52, and in para. 54-55, discloses that “… after the file format that needs to be received by the transmission destination device is determined, the transmission-destination determining unit 54 determines any one of the second converting units 57, which is capable of converting it into the determined file format. For example, the transmission-destination determining unit 54 determines the second converting unit 57 on the basis of the information that defines the correspondence relationship between the file format and the second converting unit 57, stored in the correspondence-information storage unit 53. [0055] Then, the transmission-destination determining unit 54 gives a print command to the determined second converting unit 57. After the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it converts the intermediate format data, generated by the first converting unit 51, into the file format that needs to be received by the transmission destination device. Furthermore, after the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it gives a transmission command to the file transmitting unit 55”); and 
causing, when it is determined that the file format of the file selected is a second file format different from the first file format, the printer driver to convert the file in the second file format into the file in the first file format, and transmitting the file converted in the first file format to the server device (see Kumagai, i.e. in para. 55-56, discloses that “After the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it converts the intermediate format data, generated by the first converting unit 51, into the file format that needs to be received by the transmission destination device. Furthermore, after the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it gives a transmission command to the file transmitting unit 55. [0056] In response to the transmission command, received from the second converting unit 57, the file transmitting unit 55 transmits the data, converted by the second converting unit 57, to the transmission destination device that is determined by the transmission-destination determining unit 54”; and further in para. 43, discloses that “[0043] In response to an inquiry from the device 30, the setting unit 44 sends an inquiry to the server 40 about the list of file formats that are transmittable from the virtual printing unit 43, acquires it, and transmits the list, acquired from the server 40, to the device 30. In this case, the server 40 generates the list that also includes a file format that is transmittable if the information processing apparatus 20 installs a new computerized driver”).
With regard to claim 7, the claim is drawn to the non-transitory computer-readable storage medium according to claim 1, wherein a hot folder is set in advance, and it is determined that the file is selected when the file is stored in the hot folder (see Kumagai, i.e. in para. 123, discloses that “[0123] The storage device 204 is a device that writes and reads data to and from a storage medium, including a semiconductor, such as a flash memory, a storage medium that is magnetically or optically recordable, or the like. The storage device 204 writes and reads data to and from a storage medium under the control of the CPU 201”).
With regard to claim 8, the claim is drawn to the non-transitory computer-readable storage medium according to claim 1, wherein the first file format is a PDF format (see Kumagai, i.e. in para. 6, disclose the file format could be PDF, by disclosing “[0006] For example, the virtual printer driver converts the data, received from the application program, into a predetermined file format (e.g., portable document format (PDF)) and delivers the converted data to a different module, which transmits it to a different device, thereby transmitting it to a different device via network. In the system that uses the above-described virtual printer driver, for each device that is a transmission destination, it is possible to conduct conversion into the file format that needs to be received by the device and transmit it”).
With regard to claim 9, the claim is drawn to a transmission device that transmits a file to a server device with an information processing apparatus set as a transmission destination and that is provided with a printer driver operating therein, the transmission device comprising (see Kumagai, i.e. in Fig. 1-2, disclose the information processing apparatus 20, among others, comprises the data transmission device 42; also the server 40 and in para. 33, discloses that “…the information processing apparatus 20 may be capable of communicating with the device 30 via an external network, or it may be capable of communicating with the server 40 via a local network”; further disclose the application unit 41 and in para. 35, discloses that “…the application unit 41 gives a print command to a corresponding printer driver installed in the operating system”): 
an acceptance section configured to receive an operation signal indicating that the file is selected (see Kumagai, i.e. in para. 47, discloses that “…the receiving unit 45 acquires, from the setting unit 44, the list of file formats that are transmittable from the virtual printing unit 43 and presents it to the user. In this case, the receiving unit 45 may remove the file format, which is not receivable by itself, from the list of file formats that are transmittable from the virtual printing unit 43 and may present it to the user. Then, the receiving unit 45 receives the selected file format from the user and designates, to the setting unit 44, the file format that needs to be received by the device 30”); 
a determination section configured to determine whether or not a file format of the file selected is a first file format (see Kumagai, i.e. in para. 54, discloses that “[0054] After the transmission destination device is selected, the transmission-destination determining unit 54 determines the file format that needs to be received by the transmission destination device. The transmission-destination determining unit 54 determines the file format that needs to be received by the transmission destination device on the basis of the information that defines the correspondence relationship between the device 30 and the file format, stored in the correspondence-information storage unit 53…”);
a conversion section configured to convert, when the determination section determines that the file format of the file is a second file format different from the first file format, the file in the second file format into the file in the first file format (see Kumagai, i.e. in Fig. 3, disclose the converting unit group 52, and in para. 54-55, discloses that “… after the file format that needs to be received by the transmission destination device is determined, the transmission-destination determining unit 54 determines any one of the second converting units 57, which is capable of converting it into the determined file format. For example, the transmission-destination determining unit 54 determines the second converting unit 57 on the basis of the information that defines the correspondence relationship between the file format and the second converting unit 57, stored in the correspondence-information storage unit 53. [0055] Then, the transmission-destination determining unit 54 gives a print command to the determined second converting unit 57. After the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it converts the intermediate format data, generated by the first converting unit 51, into the file format that needs to be received by the transmission destination device. Furthermore, after the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it gives a transmission command to the file transmitting unit 55”); and 
a communication control section configured to transmit, when the determination section determines that the file is in the first file format, the file and information on the transmission destination to the server device, and transmit, when the determination section determines that the file format of the file is the second file format, the file converted in the first file format and the information on the transmission destination to the server device (see Kumagai, i.e. in para. 55-56, discloses that “After the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it converts the intermediate format data, generated by the first converting unit 51, into the file format that needs to be received by the transmission destination device. Furthermore, after the second converting unit 57 receives the print command from the transmission-destination determining unit 54, it gives a transmission command to the file transmitting unit 55. [0056] In response to the transmission command, received from the second converting unit 57, the file transmitting unit 55 transmits the data, converted by the second converting unit 57, to the transmission destination device that is determined by the transmission-destination determining unit 54”; and further in para. 43, discloses that “[0043] In response to an inquiry from the device 30, the setting unit 44 sends an inquiry to the server 40 about the list of file formats that are transmittable from the virtual printing unit 43, acquires it, and transmits the list, acquired from the server 40, to the device 30. In this case, the server 40 generates the list that also includes a file format that is transmittable if the information processing apparatus 20 installs a new computerized driver”). 
With regard to claim 10, the claim is drawn to the transmission device according to claim 9, further comprising: 
a display section (see Kumagai, i.e. in Fig. 15, disclose the information processing apparatus 20 comprises a display unit 206); and 
a display control section configured to generate a menu including an item indicating an instruction for transmitting the file to the transmission destination, and display the menu at the display section (see Kumagai, i.e. in para. 124, discloses that “[0124] The I/F 205 is an interface for connecting the display unit 206 and the operating unit 207 to the bus. The display unit 206 is a display device, such as a liquid crystal display (LCD). The display unit 206 displays various types of information on the basis of the display signal from the CPU 201. The operating unit 207 is an input device, such as a mouse and a keyboard. The operating unit 207 receives the information, input due to a user's operation, as a command signal and outputs the command signal to the CPU 201. The communication device 208 communicates with a different device via a network under the control of the CPU 201”), wherein 
the acceptance section receives the operation signal when the item included in the menu is selected by an operation of a user (see Kumagai, i.e. in para. 124, discloses that “…The operating unit 207 is an input device, such as a mouse and a keyboard. The operating unit 207 receives the information, input due to a user's operation, as a command signal and outputs the command signal to the CPU 201. The communication device 208 communicates with a different device via a network under the control of the CPU 201”). 
With regard to claim 15, the claim is drawn to the transmission device according to claim 9, further comprising: a storage section configured to store a hot folder, wherein the determination section determines that the file is selected when the file is stored in the hot folder (see Kumagai, i.e. in para. 123, discloses that “[0123] The storage device 204 is a device that writes and reads data to and from a storage medium, including a semiconductor, such as a flash memory, a storage medium that is magnetically or optically recordable, or the like. The storage device 204 writes and reads data to and from a storage medium under the control of the CPU 201”). 
With regard to claim 16, the claim is drawn to the transmission device according to claim 9, wherein the first file format is a PDF format (see Kumagai, i.e. in para. 6, disclose the file format could be PDF, by disclosing “[0006] For example, the virtual printer driver converts the data, received from the application program, into a predetermined file format (e.g., portable document format (PDF)) and delivers the converted data to a different module, which transmits it to a different device, thereby transmitting it to a different device via network. In the system that uses the above-described virtual printer driver, for each device that is a transmission destination, it is possible to conduct conversion into the file format that needs to be received by the device and transmit it”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai as applied to claims 1 and 9 above, and further in view of Maruyama (U.S. Pub. No. 2020/0104080 A1).
With regard to claim 2, the claim is drawn to the non-transitory computer-readable storage medium according to claim 1, wherein when the file is in the first file format and is encrypted, the file is converted into the file in the first file format unencrypted by decrypting an encryption.
The teachings of Kumagai do not explicitly disclose the aspect relating to “wherein when the file is in the first file format and is encrypted, the file is converted into the file in the first file format unencrypted by decrypting an encryption” (see Maruyama, i.e. in para. 1 and etc.).  
However, Maruyama disclose an analogous invention relates to “a print method and a print system, and is suitably applied, for example, to a print system in which a file stored in a terminal device is printed using a printer” (see Maruyama, i.e. para. 1 and etc.).  More specifically, in Maruyama, i.e. in para. 8, discloses that “[0008] In the print system, in a case where an encrypted file is printed on an application executed in the terminal device, when a valid password is input, the encrypted file is decrypted and then is converted into print data, and the print data is transmitted to the printer and is printed. Further, in the print system, even in the case where the conversion server is used, when a valid password is input in the mobile terminal and the encrypted file is decrypted, the file is converted into print data in the conversion server, and, based on the print data, printing can be performed in the printer”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai to include the limitation(s) discussed and also taught by Maruyama, with the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing and print data processing arts.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai by the teachings of Maruyama, and to incorporate the limitation(s) discussed and also taught by Maruyama, thereby having “…a print method and a print system that can increase confidentiality of a file during printing” (see Maruyama, i.e. in para. 12 and etc.). 
With regard to claim 3, the claim is drawn to the non-transitory computer-readable storage medium according to claim 2, wherein when a password is set in the file, it is determined that the file is in the first file format and is encrypted (see para. 8, discloses that “[0008] In the print system, in a case where an encrypted file is printed on an application executed in the terminal device, when a valid password is input, the encrypted file is decrypted and then is converted into print data, and the print data is transmitted to the printer and is printed. Further, in the print system, even in the case where the conversion server is used, when a valid password is input in the mobile terminal and the encrypted file is decrypted, the file is converted into print data in the conversion server, and, based on the print data, printing can be performed in the printer.”). 
With regard to claim 6, the claim is drawn to the non-transitory computer-readable storage medium according to claim 1, wherein a file icon indicating the file is displayed at a display section included in the transmission device, a menu including an item indicating processing for the file is displayed when a predetermined operation is performed on the file icon by a user, and it is determined that the file is selected when the item is selected (see Maruyama, i.e. in Fig. 8, illustrates the file icons, and further in para. 58, discloses that “[0058] In the step SP1, the control part 11 displays a file selection screen D1 illustrated in FIG. 8 on the display operation part 14 (FIG. 1), and proceeds to a next step SP2. The file selection screen D1 is configured as a so-called GUI, and displays and transmits various kinds of information to a user and receive various operation inputs from the user”; thereby increase the user friendliness when there is a need for user to make a file selection). 
With regard to claim 11, the claim is drawn to the transmission device according to claim 9, wherein when the file is in the first file format and is encrypted, the conversion section converts the file into the file in the first file format unencrypted by decrypting an encryption (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 2 above, also incorporated by reference herein).
With regard to claim 12, the claim is drawn to the transmission device according to claim 11, wherein when a password is set in the file, the determination section determines that the file is in the first file format and is encrypted (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 3 above, also incorporated by reference herein).

Allowable Subject Matter
With regard to Claims 4-5 and 13-14, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Kumagai and Maruyama, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the file is a file in the first file format and a file size of the file is smaller than a predetermined size, the file is transmitted to the server device, and when the file is a file in the first file format and a file size of the file is larger than the predetermined size, the file is converted into one or more pieces of reduced image data smaller than the predetermined size, the one or more pieces of the reduced image data are transmitted to the server device, and the file is transmitted to the server device after the one or more pieces of the reduced image data are transmitted”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kumagai and Maruyama. 
With regard to claim 5, the claim is depending directly or indirectly from the independent Claim 4, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 13, the closest prior arts of record, Kumagai and Maruyama, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein when the file is a file in the first file format and a file size of the file is smaller than a predetermined size, the communication control section transmits the file to the server device, and 
when the file is a file in the first file format and a file size of the file is larger than the predetermined size, the conversion section converts the file into one or more pieces of reduced image data smaller than the predetermined size, and the communication control section transmits the one or more pieces of the reduced image data to the server device and transmits the file to the server device after transmitting the one or more pieces of the reduced image data”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kumagai and Maruyama. 
With regard to claim 14, the claim is depending directly or indirectly from the independent Claim 13, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-5 and 13-14 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asai (U.S. Pat/Pub No. 2015/0146245 A1) disclose an invention relates to one or more aspects of an information processing device, and a method and a computer-readable medium. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
3